PER CURIAM.
Richard Bennett appeals the trial court’s order denying his motion for modification of an injunction for protection against domestic violence. In his motion, Bennett alleged that he is presently incarcerated and will be until December 2031, and the injunction is impacting his ability to participate in a work-release program. The trial court denied the motion without a hearing or explanation.
The trial court’s summary denial of Bennett’s motion was error. Bennett’s motion sufficiently alleged that circumstances had changed since the injunction was entered. See Raymonvil v. Lewis, 46 So.3d 139, 139-40 (Fla. 5th DCA 2010); Colarusso v. Lupetin, 28 So.3d 238, 239 (Fla. 4th DCA 2010). Because Bennett’s motion was legally sufficient, the trial court was required to afford him a meaningful opportunity to be heard.
REVERSED and REMANDED for an evidentiary hearing.
ORFINGER, EVANDER and LAMBERT, JJ., concur.